United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 10-2752
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    * Appeal from the United States
                                          * District Court for the
      v.                                  * Eastern District of Missouri.
                                          *
Donald Slaughter,                         *      [UNPUBLISHED]
                                          *
             Appellant.                   *
                                     ___________

                               Submitted: January 13, 2011
                                  Filed: January 21, 2011
                                   ___________

Before WOLLMAN, BOWMAN, and SMITH, Circuit Judges.
                        ___________

PER CURIAM.

       Pursuant to a written plea agreement, Donald Slaughter pleaded guilty to being
a felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1). Nearly four
months after he pleaded guilty, Slaughter filed a pro se motion to withdraw his guilty
plea. The District Court1 conducted a hearing at which Slaughter testified that he had
wanted to go to trial. His original attorney testified that Slaughter had initially wanted
to go to trial, but had later decided against doing so because of the strength of the case
against him. The court credited the attorney’s testimony over Slaughter’s and

      1
        The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.
concluded that there was no basis for allowing Slaughter to withdraw his plea. The
court then sentenced Slaughter to 180 months in prison, the mandatory minimum
under 18 U.S.C. § 924(e), and three years of supervised release. Slaughter appeals.
His counsel has moved to withdraw and has filed a brief under Anders v. California,
386 U.S. 738 (1967), arguing that an appeal waiver contained in the plea agreement
should not be enforced.

      We decline to enforce the appeal waiver given the minimal discussion of the
plea agreement and waiver at the plea hearing. See Fed. R. Crim. P. 11(b)(1)(N);
United States v. Rojas-Coria, 401 F.3d 871, 872 n.2 (8th Cir. 2005); United States v.
Andis, 333 F.3d 886, 889–91 (8th Cir.) (en banc), cert. denied, 540 U.S. 997 (2003).
We conclude, however, that the District Court did not abuse its discretion in denying
Slaughter’s motion to withdraw his guilty plea, see United States v. Wicker, 80 F.3d
263, 266 (8th Cir. 1996) (standard of review), and committed no reversible error in
sentencing, see United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc)
(standard of review); United States v. Adams, 37 F.3d 383, 384 (8th Cir. 1994) (per
curiam) (affirming enhanced sentence under § 924(e)).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issue. Accordingly, we grant counsel’s
motion to withdraw, and we affirm the judgment.
                      ______________________________




                                         -2-